                                                         UNITED STATES DISTRICT COURT
                                                              for the District of New Jersey


                       United States of America
                                                                                                  ORDER SETTING
                                   V.                                                          CONDITIONS OF RELEASE
                         GEORGE GILMORE                                                         Case Number: CRI9-29
                              Defendant ·

 IT IS ORDERED on this _s_ day of JANUARY , 2019 that the release of the defendant is subject to the following conditions:
             ( 1) The defendant must not violate any federal, state or local law while on release.
             (2) The defendimt must cooperate in the collection of a DNA sample if the collection is authorized by
                  42 u.s.c. § l 4135~.
             (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                 any change of address a:nd/or telephone number.
             (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                                     Release on Bond

 Bail be fixed at$      1'.~{) \000            and the defendant shall be released upon:

         X)        Executing an unsecured appearance borid ( ) with co-signor(s)_ _ _ _ _ _ _ _ _ _ _ _ __
         ( )       Executing a secured appearance bond ( ) with co-signor(s)                                               , and ( ) depositing
                   in cash in the registry of the Court _ _% of the bail fixed; and/or ( ) execute an a:greetnent to forfeit designated property
                   located at                                                     . Local Criminal Rule 46.1 ( d)(3) waived/not waived by the
                   Court.
         (     )   Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in Heu thereof;

                                                          Additional Conditions ofRelease

 Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the safety of
 other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

 IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
       ( ~ Report to Pretrial Services ("PTS") as directed and advise them immediately of any contact with law enforcement personnel,
            including but not limited to, any arrest, questioning or traffic stop.
       (  ) The defendant shall not attempt to influence, intimid~te, or injure any juror or judicial officer; not tamper with any witness,
            victim, or informant; not retaliate against any witness, victim or informllcnt in this c~se.
          ) The defendant shall be released into the third p~rty custody of _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   who agrees ( a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure
                   the appearance of the defendant at all scheduled court proceedings, and ( c) to notify the court immediately in the event the
                   defendant violates any conditions ofrelease or disappears.


                   Custodian S i g n a t u r e : - - - - - - - - - - - - -           Date: _ _ _ _ _ _ __




DNJ-CR-019((REV. 1/09)(modified A0-199)                                                                                                   Page 1
               The defendant's travel is restricted to ( ) New Jersey  ~   Other   Com f\e4\~          uf\~e}..~~
                                                           p(J unless approved by Pretrial Services (PTS).
               Surrender all passports and travel documents to PTS. Do not apply for new travel qocu_ments.
               Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
               procedures/equipment.
 (       )     Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in which the
               defendant resides shall be removed by                  and verification provided to PTS.

 M
 (       )
               Mental health testing/treatment as directed by PTS.
               Abstain from the us<:: of alcohol.
               Maintain current residence or a residence approved by PTS.
 (       )     Maintain or actively seek employment and/or commence an education program.
 (       )     No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
 (       )     Have no contact with the following i n d i v i d u a l s : - ~ - - - ~ - , - - - - - - - ~ - - - - - - - -

               Defendant is to participate in one of the following home confinement program components and abide by all the requirements of
               the program which ( ) will or ( ) will not include electronic monitoring or other location verification system. You shall pa:y all
               or part of the cost of the prograrn based upon your ability to pay as determined by the pretrial services office or supervising
               officer.
                    ) (i)      Curfew. You are restricted to your residence every day ( ) from _ _ _ to _ _ _, or ( ) as directed by
                               the pretrial services office or supervising officer; or                    ·
                    ) (ii) Home Detention. You are restricted to your residence c1~ all times except for the following:
                               education; religious services; medical, substance abuse, or meritc1I health treatment; attorney visits; court
                               appearances; court-ordered obligations; or other activities preaapproved by the pretrial services office or
                               supervising officer. Additionally, employment ( ) is permitted ( ) is not petrilitted.
                    ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                               for medical necessities and court appearances, or other activities specifically approved by the court.
             ) Defendant is subject to the following computer/internet restrictions which ma:y include manual inspection and/or the
                installation of computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pa:y all
                or part of tile cost of the monitoring software based upon their ability to pay, as determined by the pretrial services
                office or supervising officer.
                ( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or                           connected
                        devices.                                ·      ·
                        (ii) Computer - No Internet Access: defendant is pern1i~ed use of computers or connected                devices, but is
                        not permitted access to the Internet (World Wide Web, FTP Sites, IRC                 Servers, Insta_nt Messaging, etc);
                ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
                               permitted access to the Internet (Wotld Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                               legitimate and necessary purposes pre-approved by Pretrial
                               Services at [ ] home [ ] for employment purposes.
                        (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                               by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                               approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.

             ) Other:------------------------------~-----

     (       ) Other:-~--------------------------------

             ) Other:------~----------------------------




DNJ-CR-019((REV.1/09)(modifred A0-199)                                                                                                       Page2
                                                   ADVICE OF PENALTIES AND SANCTIONS

 TO THE DEFENDANT:

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                              Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
  revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
  a fir1e, or both.                                                                                           ·
                 While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
  for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e.,
  in addition to) to any other sentence you receive.
                 It is a crime punishable by up to ten years in prison, a~d a $250,000 fine, or both; to: obstruct a criminal investigation; tamper with
  a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victi111, or infor111ant; or intimidate or attempt to intirnidate a
  witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
  they involve a killing or attempted killing.
                 If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
  prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                      ( l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
                            not more than $250,000 or imprisoned for not more than l Oyears, or both;
                      (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
                            more than $250,000 or imprisoned for not more than five years, or both;
                      (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                      ( 4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                      A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
  addition, a failure to aj)j>eat or surrender may result in the forfeiture ofany bond posted.

                                                         Acknowledgment of the Defendant

                   I acknowledge that I am the defendant in this case a:nd that I am aw re of the conditio oftelease. I promise to obey all conditions
  of release, to appear as directed, and surrender to serve any sentence impose                           na ies and sanctions set forth above.




                                                     Directions to the United States Marshal

             The defendant is ORDERED released after processing.
             The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
             posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
             appropriate judge at the time and place specified.

     Date:
              1/18/2019                                         ~
                                                                            ANNE E. THOMPSON, USDJ
                                                                                          Printed Name and Title




DNJ-CR-019((REV.1/09)(modified A0-199)                                                                                                             Page 3
